1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KIP’S NUT-FREE KITCHEN, LLC,                       CASE NO. 19cv290-LAB (LL)

12                                       Plaintiff,
                                                        ORDER GRANTING JOINT MOTION TO
                          vs.                           DISMISS [Dkt. 21]
13
14   KIP’S DEHYDRATED FOODS LLC and
     NADEEM ROBERT SROUJI,
15                                   Defendants.
16
             The parties’ Joint Motion to Dismiss is GRANTED.            Dkt. 21.   All claims and
17
     counterclaims associated with this action are DISMISSED WITH PREJUDICE.                  The
18
     assigned Magistrate Judge shall retain jurisdiction over this matter to interpret and enforce
19
     the terms of the parties’ settlement agreement. Dkt. 24. The clerk is directed to close the
20
     case.
21
             IT IS SO ORDERED.
22
     Dated: December 10, 2019
23
                                                      HONORABLE LARRY ALAN BURNS
24                                                    Chief United States District Judge
25
26
27
28



                                                -1-
